Case: 21-20329       Document: 00516281240        Page: 1   Date Filed: 04/14/2022




             United States Court of Appeals
                  for the Fifth Circuit                        United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   April 14, 2022
                                   No. 21-20329                    Lyle W. Cayce
                                                                        Clerk

   Constable Herschel Smith,

                                                            Plaintiff—Appellee,

                                       versus

   Constable Ted Heap,

                                                         Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:20-CV-3572


   Before Smith, Costa, and Wilson, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
            Ted Heap is an elected constable in Harris County, Texas. Herschel
   Smith is his counterpart in adjoining Waller County. After a 911 caller re-
   ported that Smith had aimed a gun at him on a local tollway in Harris County,
   Heap’s deputies stopped and questioned Smith, then released him minutes
   later.
            Smith sued Heap, who asserted qualified and statutory immunities.
   The stop was lawful, Heap wasn’t even there, and state law shields him from
   the tort claims. But the district court denied Heap’s motion to dismiss. We
Case: 21-20329      Document: 00516281240            Page: 2   Date Filed: 04/14/2022




                                      No. 21-20329


   reverse, dismiss, and render judgment for Heap.
                                           I.
          In summer 2020, Constable Smith was returning to Waller County
   from an extra job, driving in Harris County in a county-owned vehicle that
   displayed “Exempt” license plates and featured standard red and blue emer-
   gency lights. The vehicle was otherwise unmarked. While on a tollway,
   Smith observed a car exceeding the speed limit, so he flashed his police lights
   to tell the driver to slow down.
          A motorist then called 911. After identifying Smith’s vehicle (a black
   Chevy Tahoe) and its license plate number, the caller said that the driver had
   flashed “police lights” at him and, after the caller slowed down, “pulled up
   next to me and pointed a gun at me and was yelling stuff at me” before driving
   off.
          After learning of the call, Harris County deputy constables in marked
   police vehicles began searching for Smith’s vehicle. When they found it, they
   activated their police lights and sirens and directed Smith to stop. Because
   the 911 caller had said that Smith had pointed a gun at him, the deputies
   planned to employ a “felony stop” procedure: After the cars rolled to a stop,
   the deputies would approach Smith’s car, guns drawn, so they could react if
   Smith emerged and started shooting. And they would cuff Smith promptly
   so he could not retrieve a weapon while they investigated.
          The stop was textbook. The cars stopped. The officers approached,
   guns drawn and ready, and asked Smith to show his hands. Smith activated
   his police lights and, about a minute later, stuck his hands out the window.
   He then exited the Tahoe with his hands up, out, and empty. A deputy led
   Smith behind a police car and cuffed him.
          The deputies asked Smith where his service weapon was. Smith
   replied that it was in his car. The deputies asked him to sit in the back of a




                                           2
Case: 21-20329      Document: 00516281240          Page: 3    Date Filed: 04/14/2022




                                    No. 21-20329


   police car. Smith refused and demanded that the deputies call Heap, the
   constable for that Harris County precinct. The deputies did not do that.
          Smith also asked why he was pulled over, and one of the deputies told
   him what the 911 caller had said. Smith admitted to flashing his lights at a
   motorist but denied pointing his gun. After one minute forty-seven seconds,
   the deputies removed the handcuffs. The deputies and Smith spoke for a few
   more minutes; Smith then left the scene.
          The next day, Smith, who is black, held a press conference at which he
   accused the deputies, Heap, and the 911 caller of racial discrimination. He
   protested, as does his complaint, that the deputies stopped him even though
   he is an elected constable who was driving a government vehicle. He de-
   manded that Heap apologize for his deputies’ conducting the stop.
          Smith’s presser prompted media inquiries, so Heap held his own.
   Defending his deputies, Heap pointed out that the 911 caller never mentioned
   Smith’s race, that two of the deputies who stopped Smith were black, and
   that aiming a gun at other motorists would plainly warrant a felony stop. He
   then answered Smith’s complaint that Heap did not call him to apologize on
   behalf of his deputies:
          Reporter: So we were talking to [Smith] and he says you
          haven’t—he hasn’t had a call from you. Have you had plans to
          talk to him, like, call—talk about this issue?
          Heap: Well as much as I would like to, my response would
          be, ‘Why would I call him? He’s a suspect in a criminal
          case.’ If I was to call a suspect in a criminal case, could you
          imagine how that is going to play? The fact that two elected
          officials are collaborating on possible criminal charges? I mean,
          we reviewed this this morning, the district attorney said this
          needs to probably be referred [to the Texas Rangers], we re-
          ferred it. At that point, then it’s not appropriate for me to make
          a phone call to a suspect in a criminal case. Regardless if




                                          3
Case: 21-20329       Document: 00516281240         Page: 4   Date Filed: 04/14/2022




                                    No. 21-20329


          they’re an elected official or not—I don’t think the public or
          anybody else wants to believe that law enforcement should be
          above the law.
          Smith then sued Heap, the deputies, and Harris County in federal
   court. His amended complaint brings three counts. The first, against all
   defendants, is a claim under 42 U.S.C. § 1983 for excessive force, illegal
   search and seizure, and supervisory liability for the same. The remaining
   counts are state-law claims: The second, also against all defendants, is inten-
   tional infliction of emotional distress (“IIED”). The third, against Heap
   only, is defamation, arising from Heap’s statement at the presser that Smith
   was a “suspect” in a “criminal case.” Smith sues Heap in his individual and
   official capacities.
          Heap soon moved to dismiss the individual-capacity claims against
   him. He asserted qualified immunity (“QI”) from the federal claims, which
   were inadequately pleaded. Heap stressed that he was at home when the stop
   took place. And even if he had been present or had directed the stop, the stop
   was completely lawful: The deputies had reasonable suspicion to stop Smith
   to investigate the 911 caller’s disturbing report. Plus, the deputies used no
   force at all—and certainly not excessive force—during Smith’s brief detention.
          The district court denied Heap’s motion. This is all it said about the
   merits and Heap’s defenses:
          The Court finds that these allegations, taken as true, are suf-
          ficient to maintain the suit against the defendant individually.
          In short, the fact that the defendant is a Constable does not
          exempt him from a suit for slander as an individual, nor does
          his status automatically exempt him from acts done under
          “color of the law,” where it is shown that he was involved in or
          endorsed illegal conduct. The circumstances are not fully
          clear, but suggest that the defendant was personally involved in
          the matter, even though he was not present. In any event, lim-




                                         4
Case: 21-20329         Document: 00516281240               Page: 5      Date Filed: 04/14/2022




                                          No. 21-20329


           ited discovery concerning the defendant’s involvement will
           serve to clear up the matter as to whether the defendant may be
           personally liable under [42 U.S.C.] § 1983.
   Heap appealed.
                                                II.
           “This court reviews de novo a district court’s denial of a motion to
   dismiss on grounds of qualified or absolute immunity.” Terwilliger v. Reyna,
   4 F.4th 270, 279 (5th Cir. 2021). When an official asserts QI, the plaintiff
   bears the burden to rebut that defense. Hyatt v. Thomas, 843 F.3d 172, 177
   (5th Cir. 2016).
           The standard pleading burden applies:
           To withstand a motion to dismiss under Rule 12(b)(6), a com-
           plaint must present enough facts to state a plausible claim to
           relief. A plaintiff need not provide exhaustive detail to avoid
           dismissal, but the pleaded facts must allow a reasonable infer-
           ence that the plaintiff should prevail. Facts that only conceivably
           give rise to relief don’t suffice. Thus, though we generally take
           as true what a complaint alleges, we do not credit a complaint’s
           legal conclusions or threadbare recitals of the elements of a
           cause of action.[1]
   The denial of immunity is a collateral order, which this court has jurisdiction
   to review.2




           1
             Mandawala v. Ne. Baptist Hosp., 16 F.4th 1144, 1150 (5th Cir. 2021) (cleaned up);
   see also Terwilliger, 4 F.4th at 279–80 (“These standards are the same when a motion to
   dismiss is based on qualified immunity.”).
           2
              Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012) (stating that denial of QI is a
   collateral order); Cantu v. Rocha, 77 F.3d 795, 804 (5th Cir. 1996) (same rule for state-law
   immunities).




                                                 5
Case: 21-20329      Document: 00516281240           Page: 6   Date Filed: 04/14/2022




                                     No. 21-20329


                                         III.
          This court must first decide whether Heap is entitled to QI on the
   federal claims. He is. We then must decide whether Texas law immunizes
   Heap from Smith’s tort claims. It does, so we reverse and dismiss all
   individual-capacity claims against Heap.
                                         A.
          We turn first to the federal claims. Although his brief does not chal-
   lenge the propriety of the initial traffic stop, Smith asserts that the deputies
   committed an unreasonable seizure and used excessive force to detain him.
   Though Heap wasn’t present, Smith claims that Heap is responsible for the
   stop because he either “order[ed] the excessive force used against [Smith]”
   or ratified that violation by defending his deputies at the press conference.
          When a defendant asserts and is entitled to QI, a court has two
   options: It can decide that the plaintiff’s constitutional claims lack merit, or
   it can decide that the defendant’s conduct did not violate clearly established
   law. Which path to choose is committed to our “sound discretion.” Pearson
   v. Callahan, 555 U.S. 223, 236 (2009).
          We choose to address the merits, and there are none. Smith has not
   pleaded a constitutional violation—not even close.
                                          1.
          Smith first claims that after the stop, the deputies unreasonably seized
   him, violating the Fourth Amendment. That claim is meritless.
          Smith appears to claim that his seizure was a de facto arrest that
   required probable cause. But Smith was not arrested. De facto arrest requires
   restraint “of the degree which the law associates with formal arrest.” Wind-
   ham v. Harris Cnty., 875 F.3d 229, 240 (5th Cir. 2017) (cleaned up). Taking a
   suspect “to police headquarters usually marks the point at which an investi-




                                          6
Case: 21-20329         Document: 00516281240                Page: 7       Date Filed: 04/14/2022




                                           No. 21-20329


   gatory stop becomes a de facto arrest.”3 And if unjustifiably prolonged, a Terry
   stop “can, due to its duration, transform into the equivalent of an arrest.”
   United States v. Massi, 761 F.3d 512, 522 (5th Cir. 2014). For example, United
   States v. Zavala, 541 F.3d 562, 579 (5th Cir. 2008), held that a defendant
   endured a de facto arrest when, after a search of his car turned up nothing,
   police handcuffed him, stuffed him into a police vehicle, and “transported
   [him] to different locations” for more than ninety minutes.
           Nothing like that happened here. Smith alleges that the deputies
   aimed guns at him, “activated the sirens and flashers on their vehicles, com-
   manded [him] to exit his vehicle, handcuffed [him], and tried to place [him]
   into the back of a squad car.” But those measures typify our cases dismissing
   claims of de facto arrest. It is “reasonable to detain a suspect at gunpoint,
   handcuff [him], and place [him] in a police car” during an investigatory stop.
   United States v. Thomas, 997 F.3d 603, 615 (5th Cir. 2021) (citing United States
   v. Abdo, 733 F.3d 562, 565–66 (5th Cir. 2013)), cert. denied, 142 S. Ct. 828
   (2022). And unlike many of those cases, here the officers detained Smith for
   mere minutes,4 releasing him after he denied aiming his gun at another
   driver.5
           Because reasonable suspicion supported the investigatory stop, Smith
   did not adequately plead an unreasonable seizure.



           3
              United States v. Martinez, 808 F.2d 1050, 1055 (5th Cir. 1987) (citing Hayes v.
   Florida, 470 U.S. 811, 815–16 (1985)); see also Terry v. Ohio, 392 U.S. 1, 16 (1968) (describing
   “a trip to the station house and prosecution” as hallmarks of arrest).
           4
            See, e.g., Windham, 875 F.3d at 241 (ninety-minute traffic stop that ended in release
   wasn’t a de facto arrest).
           5
            See Zavala, 541 F.3d at 579 (“A Terry detention must . . . last no longer than is
   necessary to effectuate the purpose of the stop, unless further reasonable suspicion, sup-
   ported by articulable facts, emerges.”) (cleaned up).




                                                  7
Case: 21-20329        Document: 00516281240              Page: 8      Date Filed: 04/14/2022




                                         No. 21-20329


                                               2.
           Smith asserts that the deputies deployed excessive force to detain him,
   violating the Fourth Amendment. Again, Smith fails to plead a colorable con-
   stitutional violation.
           To plead a claim of excessive force, the plaintiff “must establish (1) an
   injury (2) which resulted directly and only from a use of force that was clearly
   excessive, and (3) the excessiveness of which was clearly unreasonable.” Rat-
   liff v. Aransas Cnty., 948 F.3d 281, 287 (5th Cir. 2020) (cleaned up). We mea-
   sure the excessiveness and unreasonableness of the force “from the perspec-
   tive of a reasonable officer on the scene.” Id. (quotation omitted).
           To the first element, Smith claims that he suffered “psychological
   injuries” from the stop. But that claim has two problems.
           The first is that his complaint doesn’t allege it. Paragraphs 63 through
   68 of Smith’s amended complaint assert his excessive-force claim; none men-
   tions injury. Smith later says that the stop “caused . . . severe emotional
   distress,” but that allegation pertains only to his IIED claim. Smith therefore
   has not alleged that his injury resulted “directly and only” from the deputies’
   use of force. Ratliff, 948 F.3d at 287 (quotation omitted).
           The second deficiency is that the police used objectively reasonable
   force. “[O]bjectively reasonable force will result in de minimis injuries only,”
   and de minimis injuries cannot sustain an excessive-force claim. Alexander v.
   City of Round Rock, 854 F.3d 298, 309 (5th Cir. 2017) (quotation omitted).
           Such is the case here. Informed that Smith had pointed his gun at
   another driver,6 the officers approached the car with weapons drawn, directed


           6
            At oral argument, Smith’s counsel asserted that the officers “did not believe that
   Constable Smith pointed a weapon” at the motorist. Oral Arg. at 18:45–18:50. Even if that
   claim had appeared in Smith’s complaint, it would not matter. Reasonable suspicion and




                                               8
Case: 21-20329         Document: 00516281240                Page: 9        Date Filed: 04/14/2022




                                            No. 21-20329


   Smith to exit the vehicle, and then handcuffed him for under two minutes
   (causing no physical injury) while they secured the scene. That use of force
   was reasonable; it’s a “routine police procedure” for safely confronting
   armed suspects like Smith.7
           Smith replies with a bizarre contradiction. He claims that the deputies
   committed felony assault by detaining him, a constable, at gunpoint.8 But
   Smith’s alleged pointing a gun at another motorist was, Smith says, a mere
   misdemeanor, for which the police could not arrest him.9
           The first point is irrelevant, the second incorrect. First, whether the
   deputies committed an offense under Texas law does not tell us whether they
   violated the Fourth Amendment. Smith cites no case holding that the mea-
   sure of excessive force is whether an officer’s conduct would be a felony
   under state law had the officer lacked lawful authority to make the stop.
   Second, Smith’s aiming a gun at someone may, in fact, be a felony in Texas.10


   probable cause are objective inquiries; “an officer’s subjective intentions have no impact”
   on either analysis. United States v. Lopez-Moreno, 420 F.3d 420, 432 (5th Cir. 2005).
           7
                Dunn v. Denk, 79 F.3d 401, 403 (5th Cir. 1996) (en banc); see also Glenn v. City of
   Tyler, 242 F.3d 307, 314 (5th Cir. 2001) (“Other than placing the handcuffs on [the plaintiff ]
   . . . , Officer Rhodes did not touch her . . . . [H]andcuffing too tightly, without more, does
   not amount to excessive force.”); 3 Wayne R. LaFave, Search & Seizure: A
   Treatise on the Fourth Amendment § 5.1(d) n.240 (6th ed.), Westlaw (database
   updated Dec. 2021) (“Aiming of a weapon at an arrestee/intended arrestee has typically
   been upheld because of the circumstances.”).
           8
             See Tex. Penal Code § 22.01(b)(1) (assault is a third-degree felony when
   “committed against a person the actor knows is a public servant while the public servant is
   lawfully discharging an official duty, or in retaliation or on account of an exercise of official
   power”).
           9
              See id. § 22.05(a) (“A person commits [the] offense [of deadly conduct] if he
   recklessly engages in conduct that places another in imminent danger of serious bodily
   injury.”); id. § 22.05(e) (noting that this crime is a Class A misdemeanor).
           10
            Texas law sensibly criminalizes “intentionally or knowingly threaten[ing] another
   with imminent bodily injury.” Tex. Penal Code § 22.01(a)(2). That offense is a felony




                                                  9
Case: 21-20329        Document: 00516281240              Page: 10       Date Filed: 04/14/2022




                                          No. 21-20329


   And Smith was only stopped; he was not arrested, as we have explained.
           Smith hasn’t adequately pleaded any constitutional violation. That
   dooms Smith’s other claims: Absent a constitutional violation, Heap can’t be
   liable for supervising one, ratifying one, or for failing to train his deputies to
   avoid one. See Roberts v. City of Shreveport, 397 F.3d 287, 292 (5th Cir. 2005).
                                                B.
           As for the state claims, Smith sues Heap for defamation and IIED. We
   must decide whether state law protects Heap from those claims, and it does.
           Heap claims two statutory immunities. Both live in § 101.106 of the
   Texas Civil Practice and Remedies Code, and both preclude Smith’s tort
   claims.
           First, under subsection (a) of that statute, filing a tort claim “against a
   governmental unit . . . immediately and forever bars any suit or recovery by
   the plaintiff against any individual employee of the governmental unit regard-
   ing the same subject matter.”11
           Second, subsection (f) entitles a governmental employee to dismissal
   of an individual-capacity suit against him when two conditions are met: One,
   the suit is “based on conduct within the general scope of that employee’s
   employment.” Tex. Civ. Prac. & Rem. Code § 101.106(f). Two, the
   suit “could have been brought” against the governmental unit. Id.12



   when the actor “uses or exhibits a deadly weapon,” id. § 22.02(a)(2), and a first-degree
   felony if “committed by a public servant acting under color of [his] office or employment,”
   id. § 22.02(b)(2)(A).
           11
            Tex. Civ. Prac. & Rem. Code § 101.106(a); see also Molina v. Alvarado,
   463 S.W.3d 867, 870–71 (Tex. 2015) (per curiam) (applying § 101.106(a)).
           12
              See also Alexander v. Walker, 435 S.W.3d 789, 792 (Tex. 2014) (per curiam) (apply-
   ing § 101.106(f )).




                                                10
Case: 21-20329     Document: 00516281240            Page: 11    Date Filed: 04/14/2022




                                     No. 21-20329


          Subsection (a) precludes both tort claims against Heap. In his original
   and amended complaints, Smith lists both Heap and Harris County as
   defendants. He has sued those defendants “regarding the same subject mat-
   ter” because he has sued Heap in his individual and official capacities: Under
   Texas law, an official-capacity suit against an employee is “a suit against his
   government employer.” Franka v. Velasquez, 332 S.W.3d 367, 382 (Tex.
   2011). That means the IIED and defamation claims against Heap in his offi-
   cial capacity are really IIED and defamation claims against the county. And
   those claims necessarily arise from the “same subject matter” as the identical
   individual-capacity claims against Heap.
          Even if subsection (a) did not apply, subsection (f) would bar Smith’s
   tort claims. “The scope-of-employment inquiry under section 101.106(f)
   focuses on whether the employee was doing his job, not the quality of the job
   performance.” Garza v. Harrison, 574 S.W.3d 389, 394 (Tex. 2019). In other
   words, to claim immunity, a defendant need only link his “job responsibili-
   ties” to “the alleged tort[s].” Id.
          That link exists here. Both tort claims against Heap arise, if at all, from
   acts he took to fulfill his official duties. As the elected constable, Heap super-
   vises his deputies’ activities and is the public face of his precinct. Thus, both
   the IIED claim, which arises from the stop, and the defamation claim, which
   arises from the presser, are linked to conduct within the scope of Heap’s
   employ as a precinct constable. That means Heap has immunity. See, e.g.,
   Alexander, 435 S.W.3d at 792.
          Smith replies that Heap is not immune under subsection (f) because
   he “stepped outside of his official duties” by “engag[ing] in malicious con-
   duct.” But whether an official’s act is unlawful does not determine whether




                                           11
Case: 21-20329        Document: 00516281240              Page: 12       Date Filed: 04/14/2022




                                          No. 21-20329


   that act is within the scope of his employment.13 What matters is whether the
   defendant’s actions are linked to his job responsibilities, and that connection
   exists here.
                                         * * * * *
           Constable Heap is entitled to dismissal. His immunities bar all claims
   against him. We REVERSE the denial of the motion to dismiss, DISMISS
   all claims, and RENDER judgment for Heap.




           13
              In Garza, for example, an off-duty officer shot and killed a suspected drug dealer
   in a parking lot. But whether that was a tort—and a very bad one—was not the question.
   Garza, 574 S.W.3d at 405. “Under section 101.106(f ), we are not tasked with passing judg-
   ment on [the police officer’s] skill or the manner in which he attempted to enforce the law,”
   the Court stressed. Id. “Our analysis is strictly limited to whether he was doing the job of
   a peace officer . . . .” Id. at 405–06. And because Texas law permits off-duty officers to
   make warrantless arrests, the Court found that the officer had acted within the scope of his
   employment. Id. at 406.
             Blackletter agency law confirms that result. See, e.g., Restatement (Second)
   of Agency § 247 (1958), Westlaw (database updated Mar. 2022) (“A master is subject to
   liability for defamatory statements made by a servant acting within the scope of his employ-
   ment, or, as to those hearing or reading the statement, within his apparent authority.”); see
   also id. § 229 (for some facts relevant to whether an act is within the scope of employment).




                                                12